the controlling law and did not reach the other issues colorably asserted.
                 Accordingly, we
                             REVERSE the order granting summary judgment AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.




                 CHERRY, J., concurring:
                             For the reasons stated in the SFR Investments Pool 1, LLC v.
                 U.S. Bank, NA.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                 that respondent lost its lien priority by virtue of the homeowners
                 association's nonjudicial foreclosure sale. I recognize, however, that SFR
                 Investments is now the controlling law and, thusly, concur in the
                 disposition of this appeal.

                                                                   Cita.                  J.
                                                            Cherry



                 cc:   Hon. Nancy L. Allf, District Judge
                       Howard Kim & Associates
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk


SUPREME COURT
      OF
   NEVADA
                                                      2
(0) 1947A Wei.